Citation Nr: 0521776	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for "stress".

5.  Entitlement to service connection for coronary artery 
disease.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Chicago, Illinois Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from September 1963 to 
September 1966.

In a September 2003 rating decision, the RO denied claims of 
entitlement to service connection for hypertension, PTSD, 
depression, and "stress".  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case (SOC), perfected his appeal thereof by 
submitting a substantive appeal (VA Form 9) in April 2004.

In a December 2003 rating decision, the RO denied a claim of 
entitlement to service connection for coronary artery 
disease.  On the VA Form 9 the veteran submitted in April 
2004, he also indicated disagreement with the RO's December 
2003 decision.  This constitutes a Notice of Disagreement 
(NOD) with the December 2003 rating decision; see 38 C.F.R. 
§ 20.201 (2004) [a written communication for a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.




REMAND

After a review of the veteran's claims file, the Board finds 
that certain procedural and developmental matters must be 
addressed prior to further Board consideration of the issues 
identified above.

Clarification of representation

The veteran, on a document submitted to the RO in September 
2003, requested that a copy of his file be forwarded to the 
National Association for Black Veterans, Inc., "whom I 
choose to represent me."  There is no indication in the file 
that the veteran's claim file was thereafter referred to the 
National Association for Black Veterans.  However, the 
veteran at no time thereafter submitted a VA Form 21-22 
appointing this organization to be his accredited 
representative.  The Board is of the opinion that the matter 
of accredited representation must be clarified by the 
veteran.  See 38 C.F.R. § 20.600 et seq.

Medical treatment records

The Board also notes that the veteran has indicated that he 
is currently being accorded treatment for one or more of the 
disabilities for which he is seeking service connection.  
Records pertaining to any such treatment have not been 
obtained by VA and associated with the veteran's claims file.  
It is incumbent upon VA to obtain any available medical 
treatment records.  38 C.F.R. § 3.159 (2004).

Manlincon v. West

Finally, as has been described in the Introduction, the 
veteran has expressed disagreement with the RO's December 
2003 denial of his claim of entitlement to service connection 
for coronary artery disease.  The veteran has not been 
furnished with a SOC.  In such situations, according to the 
United States Court of Appeals for Veterans Claims, the Board 
must remand the claim to the agency of original jurisdiction 
(AOJ) for the issuance of a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran is to be asked to 
indicate whether he wants the National 
Association of Black Veterans, another 
service organization, or a private 
attorney or agent, to represent him 
before VA.  He is to be furnished with a 
VA Form 21-22, and is to be advised to 
indicate his intention by executing this 
form and submitting it to VA.  He should 
also be asked to advise VA if he does not 
desire representation.

2.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for hypertension, PTSD, 
depression, stress, and coronary artery 
disease.  Following receipt of such 
information, and with duly executed 
authorization for the release of private 
medical information, if required, VBA 
should request that those health care 
providers identified by the veteran 
furnish copies of all medical records 
that pertain to treatment accorded the 
veteran for any or all of these 
disabilities.  Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder.

3.  Following completion of the above, 
and after undertaking any additional 
development deemed necessary, VBA should 
readjudicate the first four issues on 
appeal.  If the decision remains in any 
manner unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative, if any, should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

With regard to the veteran's claim for 
service connection for coronary artery 
disease, VBA must issue a SOC pertaining 
thereto.  The veteran should be provided 
with appropriate notice of his appellate 
rights and be accorded the appropriate 
period of time within which to submit a 
substantive appeal.  If a timely 
substantive appeal is received with 
regard to this issue, the claim should be 
forwarded to the Board for appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

